—In a turnover proceeding pursuant to CPLR 5225 (a), the defendant appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated April 16, 1998, which, inter alia, directed him to turn over certain shares of stock and other securities to satisfy a judgment entered against him upon his confession of judgment.
Ordered that the order is affirmed, with costs.
Stipulations of settlement are highly favored by the courts and will not lightly be set aside (see, Gildston v Terilli, 146 AD2d 738; Passavanti v Pezzullo, 133 AD2d 75). Under the circumstances of this case, the defendant’s failure to comply with the material terms of certain stipulations of settlement upon which the confession of judgment was based justified the court’s enforcement of the judgment (see, Mill Rock Plaza Assocs. v Lively, 224 AD2d 301). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.